DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite for the following reasons:
1) In claim 1, from which claims 2-7 depend, it is not clear exactly how or in what manner the first, second and third portions of the handle are arranged on the shaft, rendering the scope of the claim indefinite. Further with respect to this claim, the claim recites that there is only a single of each first, second and third portions of the handle (lines 5 and 6 of claim 1) but then recite that these portions define multiple open spaces (lines 10 and 11 of claim 1). 

3) In claim 5, there is no antecedent basis for the term “the member” rendering the scope of the claim indefinite.
4) In claims 7 and 8 it is not clear if the recited support member is a separate component or is a part of the crucible, making the scope of the claims indefinite.
5) In claim 9, it is not clear where or in what manner the recited support member is arranged with respect to the crucible, making the scope of claims 9-11 indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese 207682220 (CN’220). CN’220 teaches an apparatus comprising a crucible (not shown .
With respect to claim 4, depending on orientation of the apparatus, the apparatus of CN’220 would meet this limitation.
With respect to claim 6, the portions of CN’220 are bent rods.
Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US D921459. USD921459 teaches an apparatus in figure 1 for example, including a crucible with a planar base, a shaft operatively connected to the crucible a handle operatively connected to the shaft and a curved portion meeting the definition of a support member, in that it supports the crucible, adjacent to (meaning near to) the planar base of the crucible, showing all aspects of the above claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN’220. As applied to claim 1 above, CN’220 shows all aspects of claims 2 and 3 except the specific bending angles recited, although the angles of CN’220 perform the same function (forming open spaces for insertion of an operators hand for example) as that of the instant claims. It has been held that where the prior at shows a component which performs substantially the same function in substantially the same manner as that claimed, motivation to alter the shape or configuration of the component to any other equally useful shape or configuration would have been a modification obvious to one of ordinary skill in the art. In the instant case, motivation to alter the shape of the open spaces of CN’220 by altering the curve angles of the open spaces to any other equally useful shape or size, including those instantly claimed, would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN’220 in view of US D921459. As applied to claim 1 above CN’220 shows all aspects of the above claims, including a support member (2) except a crucible with a planar bottom. AS shown by US D921459, crucibles with planar bottoms were well known in the crucible art at the time the invention was filed. Motivation to employ a flat bottomed crucible, as shown by US D921459 as the required but unshown crucible of CN’220, would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.

Allowable Subject Matter
Claims 9-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  All of the above claims 9-11 include allowable subject matter at least because none of the cited or applied prior art show or fairly suggest melting solid aluminum over a wood or charcoal fire in the recited crucible, shaft and support member arrangement and then pouring the aluminum out onto the ground as instantly recited.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of Chinese 207415186, US 3,188,684 and US 2,398,768 showing further examples of crucible, handle and shaft arrangements, and US 2021/0095924 (the publication of the instant application) are also cited.












Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk